Citation Nr: 1625239	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  07-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2003 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  At the hearing, the Veteran submitted additional evidence and waived initial consideration by the RO.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's low back disability-degenerative joint disease of the lumbar spine-is related to her active military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Analysis

The Veteran asserts that she was injured in August 2004 while serving in Iraq as a field medic.  She reported at the April 2016 Board hearing that while driving a truck, which was pulling a dump truck, a fire occurred in the truck being pulled.  While exiting the vehicle to assist she fell approximately six feet onto the pavement in her full gear and while holding a fire extinguisher.  This led to multiple injuries, one of which, she reported was her low back.

Post-service records show the Veteran filed the claim for a low back condition in June 2006, only two months after separating form service.  Thereafter, a June 2006 private medical report showed the Veteran complaining of low back pain.  An August 2007 VA examiner diagnosed the Veteran with low back pain, but did not identify any underlying disability as x-rays were normal.  However, a June 2008 VA treatment record indicated the Veteran has low back pain with degenerative joint disease.  Although there is some question as to whether there is a current disability other than "pain," when resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has a current disability of degenerative joint disease of the lumbar spine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the first requirement of service connection is met.

For the in-service incurrence requirement, a review of the Veteran's service treatment records show no treatment or diagnosis of her low back.  However, there is a February 2005 record where the Veteran reported back pain during her last deployment.  There is also significant treatment in 2004 and 2005 for her left shoulder, consistent with her report of injuring it and her back while falling out of a truck in August 2004.  Therefore, the in-service injury element is also met for her claim when resolving reasonable doubt in her favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The remaining question is whether the current low back disability is related to the in-service injury.

The Veteran underwent an August 2007 VA examination for her low back.  The Veteran reported to the examiner that she fell off a big truck and injured her left shoulder and elbow, and also her neck and low back.  She claimed the condition was directly related to this incident and not secondary to her service-connected shoulder and neck conditions.  While the examiner diagnosed low back pain, he noted it is not related to the service-connected cervical spine or left shoulder disabilities.  The examiner, however, did not provide a rationale regarding the Veteran's low back condition and whether the condition is directly related to service and specifically, the injury reported.  Therefore, the opinion is afforded minimal probative value due to the lack of rationale provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).

The Veteran received treatment from Dr. D.B. in June 2006 for her left shoulder and cervical disabilities.  Dr. D.B. reported that, while he did not examine her lumbar spine, he indicated that he could not imagine that the condition would not be directly related to her service fall.  Further, Dr. D.B. indicated it is very well known that in service, a soldier has to carry very large, heavy pieces of equipment as well as wear body armor.  He noted the Veteran's fall out of the truck onto her elbow certainly caused her shoulder problem as well as her cervical spine problem that became progressive.  Dr. D.B. further stated with certainty that this same injury left her with a lumbar spine problem as well.

In addition, the lay evidence of record supports that the Veteran's current low back condition is related to her in-service injury.  At the April 2016 Board hearing, the Veteran recalled that the low back condition began during the same incident which led to her service-connected cervical and shoulder injuries and that she did not seek treatment because she was a medic and her priority was focusing on the other soldiers who needed it.  She indicated that she has undergone physical therapy and injections for her lower back, as well as heat, ice stretching and utilized a TENS unit.

Further support was found in an April 2016 statement from a fellow soldier who served with the Veteran.  He indicated that exiting a vehicle while on a convoy in service, she missed a step and fell to the ground, hitting her back, left arm, left facial area and impacting the fire extinguisher she was holding.  Thereafter, he noted she complained of back and leg pain but did not seek additional medical attention due to the other soldiers who needed attention.

The Board finds the Veteran's reports of being injured in service falling out of a truck are highly consistent with the evidence of record.  Further support is found in the multiple other service-connected orthopedic injuries which resulted from the incident, including her left shoulder and cervical.   In addition, the June 2006 private medical report indicated with certainty that the injury which caused her shoulder and cervical conditions left her with a lumbar problem as well.  Furthermore, the evidence shows that there is a current disability during the pendency of the claim, which was filed only two months after service.

Given this timeframe, and the lack of an intercurrent cause, the Board finds the evidence is at least in equipoise as the nexus element as well.  Thus, the Board finds that the Veteran's low back disability-degenerative joint disease of the lumbar spine-is related to her active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection is therefore warranted for degenerative joint disease of the lumbar spine.


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


